*561ORDER
PER CURIAM.
Appellant, Curtis Wilson (“Movant”), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant was convicted of criminal nonsupport, section 568.040 RSMo 2000,1 and tampering in the first degree, section 569.080. Movant was sentenced to five years imprisonment on each charge, and the sentences were to run concurrently. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.